George, J.
A petition was brought by a married woman to enjoin a sale of lands under a power contained in a deed to secure a ■ debt, jointly executed by the wife and husband, upon the grounds that the debt was the debt of the husband and not the. debt of the wife, and that the deed (executed in 1912) was infected with usury. The evidence was conflicting upon each of the issues presented. The case is therefore within the general rule that the discretion of the judge of the superior court in refusing an interlocutory injunction on controverted issues of fact will not be disturbed unless an abuse of discretion is made to appear.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.